DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Pub. No. US 2020/0103236 A1 hereinafter “Adams”) in view of Stojanovic et al. (US Pub. No. 2019/0050648 A1 hereinafter “Stojanovic”).
Claim 1:
Adams discloses a computer-implemented method comprising: 
receiving, by a computing system, a geometric map (¶10 discloses “map data can include three-dimensional data (e.g., LIDAR data) captured by an autonomous vehicle as the autonomous vehicle traverses an environment”; ¶22 disclose “An example 104 illustrates map data 106 (e.g., LIDAR data)”) and a semantic map (¶22 discloses “the map element(s) can comprise annotations added to the map data to designate areas of the map data 
associated with semantic information (e.g., a crosswalk area)”; ¶31 discloses map data that is semantically labeled including a crosswalk, a parking area on the sides of a road, a stop line at an intersections, and a drive corridor for a vehicle to travers as the vehicle navigates an intersection) associated with a geographic area (¶1 discloses “vehicles navigating within the environment”), the semantic map comprising semantic data associated with vehicle navigation (¶31 discloses map data that is semantically labeled including a crosswalk, a parking area on the sides of a road, a stop line at an intersections, and a drive corridor for a vehicle to travers as the vehicle navigates an intersection); 
generating, by the computing system, a first semantic position estimate associated with a first piece of semantic data contained in the semantic map based on semantic data location information associated with the first piece of semantic data (¶84 discloses “map element can define a location, an extent, and semantic information associated with the map element”); 
receiving, by the computing system, 
applying, by the computing system, one or more three-dimensional semantic labels to the geometric map based on the final position of the first semantic position estimate (¶31 discloses map data that is semantically labeled including a crosswalk, a parking area on the sides of a road, a stop line at an intersections, and a drive corridor for a vehicle to travers as the vehicle navigates an intersection); and 
generating, by the computing system, a warped semantic map, wherein the generating the warped semantic map comprises warping the semantic map based on the one or more three-dimensional semantic labels (Abstract discloses “semantic information associated with an environment… A trajectory associated with the map data can be updated, such as when aligning one or more trajectories in response to a loop closure, updated calibration, etc. The transformation between a trajectory and an updated trajectory can be applied to map elements to warp the map elements so that they correspond to the updated map data”; ¶12 discloses a warped map element; Fig. 5, steps 514, 536, 548 and ¶¶45-47 and 51-58 disclose a warped map point; Fig. 5, 522 discloses a warped map point 522 and warped map points 554; Fig. 6, 644 and ¶¶82-86 disclose “a map element warping component 644”, “a map element can define a location, an extent, and semantic information associated with the map element”, and “updated trajectory for use in generating warped map elements”; ¶¶93-95 and Fig. 7, 712 and 716 disclose a warped map element).  
Adams disclose all of the subject matter as described above except for specifically teaching a final position for the first semantic position estimate.  However, Stojanovic in the same field of endeavor teaches a final position for the first semantic position estimate (¶82 discloses the “fine localizer 174 determines a more accurate and precise location/position and/or orientation of vehicle 104, as compared to the course localizer 162.  Final localizer 174 may associate the coordinate system of the semantic map with the semantic image based on the image registration performed by semantic image/map register 172” and “determine the location/position, as well as the orientation, of vehicle 104 based on the correlation of the semantic concepts depicted in the registered semantic map and the semantic image”; ¶95 in connection with Fig. 9C discloses generating a final, aerial-view semantic map; ¶99 in connection with Fig. 10A disclose a method of finding a final, aerial view semantic map).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Adams and Stojanovic before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to optimize the driving route for autonomous vehicle localization taking into account environmental conditions (Stojanovic ¶2).  This motivation for the combination of Adams and Stojanovic is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666